256 P.3d 171 (2011)
242 Or. App. 602
Kevin P. SMITH, Petitioner,
v.
SAIF CORPORATION and Department of Consumer and Business Services, Respondents.
GBA5253; A144407.
Court of Appeals of Oregon.
Submitted April 12, 2011.
Decided May 11, 2011.
James E. Bailey, III, and Bailey & Yarmo, LLP, filed the briefs for petitioner.
Julene M. Quinn filed the brief for respondent SAIF Corporation.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent Department of Consumer and Business Services.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Affirmed. Blacknall v. Manpower, Inc., 238 Or.App. 638, 243 P.3d 794 (2010).